IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-31182
                           Summary Calendar


DEBRA JACKSON,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 97-CV-2025
                        --------------------
                            August 5, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Debra Jackson appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of

disability and supplemental security income (SSI) benefits.

Jackson argues that there is no substantial evidence to support

the Commissioner’s decision.    Having reviewed the entire record,

we find that the decision was supported by substantial evidence

and the proper legal standards were used in evaluating the

evidence.   See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. 19 CIR. R. 47.5, the court has
determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH
CIR. 19 CIR. R. 47.5.4.
                          No. 98-31182
                               -2-

     Jackson argues that the Administrative Law Judge (ALJ) erred

in discounting her complaints of pain.   Contrary to this

assertion, the ALJ considered the factors relevant to complaints

of debilitating pain pursuant to 20 C.F.R. § 416.929.   There is

substantial evidence to support ALJ’s finding that Smith’s

testimony regarding her functional limitations and pain was not

supported by the medical record and was not credible.   See Falco

v. Shalala, 27 F.3d 160, 163 (5th Cir. 1994).

     Jackson asserts that the ALJ improperly relied on the

medical-vocational guidelines rather than relying on the

testimony of the vocational expert.   Although the guidelines

would direct a finding of not disabled, the ALJ also obtained

testimony from a vocational expert that there were a significant

number of jobs which Jackson could perform.

     AFFIRMED.